Citation Nr: 1418105	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus with degenerative disc disease (low back disorder). 

2. Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with the service-connected low back disorder. 

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected low back disorder and associated neurological abnormalities of the left and right lower extremities.

4.  Entitlement to service connection for left knee disability, to include as secondary to service-connected low back disorder and associated neurological abnormalities of the left and right lower extremities. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968, March 1970 to April 1970, August 1978 to September 1978, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran was afforded a February 2014 Board hearing before the undersigned Veterans Law Judge (VLJ).  A review of the paperless claims file associated with the Veteran's appeal revealed a transcript of the February 2014 Board hearing and VA treatment records dated through September 2012.  

Subsequent to the September 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence that the RO has not reviewed.  However, the Veteran specifically waived RO jurisdiction to review the additional evidence in February 2014 and March 2014.  The Board has reviewed the additional evidence and can proceed with this claim.   

After review of the record, the Board notes that the Veteran's VA treatment records indicate a worsening of the Veteran's service-connected depressive disorder.  As the current severity of the Veteran's depressive disorder is pertinent to the Veteran's claim for a TDIU, the Board has remanded the issue of entitlement to an increased rating for service-connected depressive disorder to the RO for a contemporaneous VA examination.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left and right knee disabilities, entitlement to an increased rating for a depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected low back disorder is manifested by limitation of motion and by moderately severe neurological abnormalities of the left and right lower extremities but without incapacitating episodes totaling six weeks in the past twelve months, ankylosis, or bladder or bowel impairments.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 40 percent for herniated nucleus pulposus with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71a (2013).  

2. Effective May 29, 2007, the criteria for the assignment of a separate 40 percent rating for radiculopathy of the right lower extremity associated with the Veteran's low back disorder has been met.  U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 4.124a, diagnostic code 8720 (2013).    

3. Effective May 29, 2007, the criteria for a disability rating of 40 percent for radiculopathy of the left lower extremity associated with the Veteran's low back disorder has been met.  U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 4.124a, diagnostic code 8720 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103;  see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  June 2007 and August 2009 notice letters advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award for an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman, 19 Vet. App. 473.      

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA treatment records, dated through September 2012, have been associated with the claims file and there is no indication that pertinent, outstanding VA treatment records are not currently associated with the claims file.  Additionally, pertinent private medical treatment records have been obtained through March 2014.  

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded spine and neurological VA examinations in July 2007.  The VA examiners conducted an appropriate evaluation of the Veteran, reviewed pertinent medical records, noted examination findings as to the severity of the Veteran's low back disorder, and adequately considered the Veteran's complaints and symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, VA treatment records dated through September 2012, a February 2013 lumbar spine impairment questionnaire completed by the Veteran's VA treating physician, and private records which include a March 2014 lumbar spine impairment questionnaire have also been associated with the claims file.  As such, the evidence of record provides the Board with a thorough and detailed picture of the current severity of the Veteran's back disability.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating for his back disorder.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, specifically the current severity of the Veteran's back disorder, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As such, VA's duties to assist and notify have been complied with.  

Increased Rating Claim for Low Back Disorder

Applicable Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Diagnostic Code 8520 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and moderately severe incomplete paralysis is rated 40 percent disabling.  

Analysis

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, the Veteran's disability rating for his low back disorder was increased to 40 percent in an October 2004 rating decision.  The October 2004 rating decision also assigned a separate 10 percent rating for a neurological abnormality of the left lower extremity associated with the Veteran's low back disorder.  The Veteran was informed of his appellate rights and did not submit a notice of disagreement.  Although additional VA treatment records dated within one year of the October 2004 rating decision are now associated with the claims file, these treatment records are not new and material evidence as the treatment records do not indicate a change in severity of the Veteran's low back disorder.  As such, the October 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.  The Veteran then filed a claim for an increased rating in May 2007.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in May 2007.  Francisco, 7 Vet. App. 55; Hart v. Mansfield, 21 Vet. App. 505 (2007).            

The Veteran was afforded VA neurological and spine examinations in July 2007.    The Veteran described experiencing pain on a daily basis.  The Veteran had a forward flexion of 15 degrees to 70 degrees with complaints of pain at 70 degrees.  He was unable to complete repetitive range of motion tests due to pain.  The Veteran denied problems associated with bladder or bowels and also denied having any incapacitating episodes.  The Veteran used an assistive device to ambulate and the examiner noted that the Veteran had a "slow gait" and that his posture was "stooped forward."  The examiner noted multilevel degenerative changes and radiating pain to the left lower extremity including the thigh, below the knee, and occasionally the dorsum of the foot.       
        
A February 2008 rating decision continued the Veteran's 40 percent disability rating for his low back disorder and increased his disability rating for a neurological abnormality of the left lower extremity to 20 percent.   

In 2008, the Veteran's private doctor noted evidence of intervertebral disc space narrowing and stated that the Veteran has experienced his back "giving way."  See August 2008 and November 2008 private treatment records.     

VA treatment records dated September 2008 through September 2012 indicate that the Veteran has multilevel degenerative changes and gait abnormalities.  Treatment records also indicate that the Veteran experiences flare ups of back pain associated with the weather.  The Veteran's treating VA physician in May 2010, noted that the Veteran "has been more frequently incapacitated from his chronic back and knee pains" as a result of the weather.  The physician noted that during these times, the Veteran was unable to move from his bed or sofa.  

In February 2013, the Veteran's same VA treating physician completed a lumbar spine impairment questionnaire.  The report noted that the Veteran first noted pain when testing his forward flexion at approximately 31 to 60 degrees.  The doctor also noted that the Veteran experiences muscle spasms and that he has an abnormal gait.  The Veteran does not have unfavorable anklyosis and he has not been prescribed bed rest due to IVDS.  The doctor cited to a May 15, 2007 MRI and stated that the Veteran has paralysis of the sciatic nerve and moderately severe radiculopathy in the left and right lower extremities.  The doctor also stated that the Veteran was not able to perform gainful employment and that if the Veteran was employed, he would miss more than 3 days a month due to his spinal impairment.          

A February 2014 MRI of the Veteran's low back performed by his private doctor revealed additional degeneration and nerve root impingement.  See February 2014 MRI.  

In March 2014, the Veteran's private doctor completed a lumbar spine impairment questionnaire.  The doctor noted that the Veteran experienced pain on forward flexion at approximately 30 degrees.   The doctor noted that the Veteran could not perform activities of daily living and that he could not lift anything over ten (10) pounds and could not carry anything over five (5) pounds.  The Veteran does not have unfavorable ankylosis of the lumbar spine and the doctor also stated that the Veteran has not been prescribed bed rest as a result of IVDS.  The doctor noted radiculopathy secondary to the Veteran's spinal impairment, which he described as moderately severe in the right lower extremity and mild in the left lower extremity.  The doctor further opined that the Veteran could not perform gainful employment with the symptoms and limitations stemming from his spinal impairment.  

During the February 2014 hearing, the Veteran contended that he is entitled to a disability rating in excess of 40 percent as he experiences incapacitating episodes where he is unable to get out of bed on a daily basis.  He stated that his VA treating physician informed him to stay in bed to help alleviate the symptoms.  He further contended that he also experiences diarrhea but that no doctor has associated such problems with his back disorder.  He also alleged that his back disability prevents him for working as he cannot stand or sit for extended periods of time and that his medication prevents him from driving.  See February 2014 hearing transcript, January 2011 lay statement.  In a February 2014 lay statement, the Veteran's wife stated that he spends most of his time in bed or on the couch and that his medication impacts his concentration.  She further stated that he is unable to complete activities of daily living without assistance or without resting.  

After careful review of the evidence, a disability rating in excess of 40 percent for the Veteran's low back disorder is not warranted.  The Board has considered the medical and lay evidence of record, to include the Veteran's pain on motion, limitation of motion, and difficulty with some activities of daily living, however, the evidence of record does not indicate unfavorable ankylosis of the spine as is required for a higher rating.  See February 2013 questionnaire, February 2014 MRI, and March 2014 questionnaire.  The Veteran's symptoms are appropriately considered and compensated by the current rating and do not warrant a rating in excess of 40 percent.  38 C.F.R. § 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. at 202.         

The Board further finds that there is no objective evidence of record regarding episodes of incapacitation totaling six weeks during the past twelve months to warrant a higher rating under the formula for rating IVDS based on incapacitating episodes.  The Board acknowledges the Veteran's lay statements and the statements of his wife regarding his trouble getting out of bed on a daily basis.  The Board further acknowledges the May 2010 VA treatment record where the Veteran's physician stated that the Veteran "has been more frequently incapacitated from his chronic back and knee pains" as a result of the weather and that during these times, he was unable to move from his bed or sofa.  However, the May 2010 VA treatment record states that the Veteran's knee pain, for which the Veteran is not currently service-connected, contributes to his episodes of incapacitation.  Further, the July 2007 VA examination report and the February 2013 and March 2014 questionnaires indicate that the Veteran has not been prescribed bed rest due to a period of acute signs and symptoms as the result of IVDS.  Note 1 of the formula for rating IVDS based on incapacitating episodes requires bed rest prescribed by a physician and treatment by a physician.  As the evidence of record does not indicate bed rest prescribed by a physician, let alone evidence of prescribed bed rest totaling more than six weeks during the past twelve months, a 60 percent rating under the formula for rating IVDS based on incapacitating episodes is not warranted.    

The Board is mindful that neurological abnormalities associated with the Veteran's low back disorder must also be discussed.  Although the Veteran mentioned during the February 2014 Board hearing that he experienced diarrhea, he also stated that no doctor has attributed such symptoms to his low back disorder.  Further, the July 2007 VA examination, as well as the February 2013 and March 2014 questionnaires, are negative for bowel or bladder impairments.  Accordingly, a separate rating for any bowel or bladder impairment is not warranted.  

In the instant case, a separate rating for a neurological abnormality of the left lower extremity associated with the Veteran's low back disorder is in affect and is currently assigned a 20 percent rating.  A separate rating for a neurological abnormality of the right lower extremity is not currently assigned.     

The February 2013 questionnaire noted that the Veteran has moderately severe
radiculopathy of the left and right lower extremities, secondary to the Veteran's service-connected low back disorder.  The February 2013 doctor cited to a May 2007 MRI to support this conclusion.  A March 2014 questionnaire also diagnosed the Veteran with radiculopathy of both the left and right lower extremities.  The March 2014 questionnaire noted moderately severe radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity.  

Accordingly, the Board finds that a separate rating of 40 percent for a neurological abnormality of the right lower extremity is warranted as the Veteran's right-sided radiculopathy has been consistently described as moderately severe.  38 C.F.R. § 4.124a, diagnostic code 8520.  

As noted above, the Veteran is currently assigned a 20 percent rating for a neurological abnormality of the left lower extremity.  Despite the conflicting February 2013 and March 2014 questionnaires as to the severity of the neurological abnormality of the left lower extremity, the Board has resolved all doubt in favor of the Veteran and finds that the Veteran is entitled to a 40 percent rating for a neurological abnormality of the left lower extremity for the entire period on appeal.     

A higher rating than 40 percent is not warranted for the left or right lower extremity as there is no indication of complete paralysis of the sciatic nerve or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  38 C.F.R. § 4.124a, diagnostic code 8520; see also 38 C.F.R. § 4.123 (2013).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated neurological abnormalities of the right and left lower extremities and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulposus with degenerative disc disease is denied. 

Effective May 29, 2007, a separate evaluation of 40 percent for radiculopathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Effective May 29, 2007, the Veteran's 20 percent rating for a neurological abnormality of the left lower extremity is increased to a 40 percent rating, subject to the rules and regulations governing the payment of VA monetary benefits.  


REMAND

Throughout the appeal period, the Veteran has contended that his left and right knee disabilities are related to his service-connected low back disorder.  The Veteran was afforded a VA examination in July 2007.  The examiner opined that the Veteran's bilateral knee conditions are not due to or the result of the Veteran's service-connected back condition.  However, a thorough rationale was not provided to support this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, a new VA examination is warranted.    

As discussed above, the Board notes that the Veteran's VA treatment records dated March 2012 provide an indication that his service-connected depressive disorder worsened since his last VA psychological examination, which was conducted in August 2010.  The current severity of the Veteran's depressive disorder is intertwined with the adjudication of the Veteran's claim for a TDIU.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Accordingly, VA must provide a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Regarding the TDIU claim, because service connection claim for bilateral knee disorder is being remanded, the Board will remand the TDIU claim as well.  Tyrues, 23 Vet. App. at 177.  The RO shall provide the Veteran with an examination to be performed by a VA vocational specialist, if possible, to determine the impact of his service-connected disabilities on his ability to work.  

The RO shall also associate any outstanding, pertinent VA treatment records with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The RO/AMC shall also provide the Veteran with the opportunity to submit any pertinent private treatment records.
    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate, either physically or electronically, any outstanding relevant records of VA treatment dated since September 2012 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include, but not limited to records from Long Island Jewish Medical.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature or etiology of the bilateral knee conditions, the current severity of his psychiatric disorder, and the impact of the conditions on his ability to work.  He should be provided an appropriate amount of time to submit this evidence.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature, onset, and etiology of the claimed bilateral knee conditions.  

The examiner should address the following: 

a) Provide a diagnosis for any right and left knee disability found to be present.  Any necessary tests should be performed. 

b) Is it at least as likely as not that any current left or right knee disability found to be present began in or is otherwise related to the Veteran's service.  

c) Is it at least as likely as not that any left or right knee disability found to be present was caused or aggravated (permanently worsened) due to the service-connected low back disorder, to include the neurological abnormalities of the left and right lower extremities associated with the low back disorder.  

If the examiner determines that the Veteran's left or right knee disability was aggravated by the Veteran's low back disorder, the examiner should identify the baseline level of severity of the left and right knee disability, prior to the onset of aggravation by the service-connected low back disorder.

A complete rationale is required for the opinion rendered.  The examiner must review the claims file and the examination report must discuss the Veteran's lay statements, as well as Dr. A.'s June 2008 statement, Dr. L.'s September 2008 statement, Dr. K.'s November 2008 statement, Dr. A.'s May 2009 statement, Dr. L.'s June 2009 statement, and Dr. L's February 2013 statement.       

5.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

The examiner shall specifically address Dr. A.'s June 2008 statement, Dr. K.'s December 2008 statement, Dr. L.'s February 2013 statement, and Dr. B.'s March 2014 statement regarding the Veteran's inability to sustain gainful employment.  

7.  Then readjudicate the appeal.  If the benefits sought are not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


